DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa of Seiko Epson Corporation (JP 2016-080956), hereinafter “Oikawa”, of record.

Regarding claim 1, Oikawa discloses a light transmissive-type liquid crystal display device (see Figs. 1-12) comprising:
a first substrate (10);
a second substrate (20) facing the first substrate (10); and

the first substrate (10) includes:
a base member (10s) having translucency (para. [0027]),
a wiring (e.g., 4, para. [0060]) arranged in a wiring area that is arranged between the liquid crystal layer (50) and the base member (10s), the wiring area having a lattice-like pattern in a plan view (see Fig. 4),
a switching element (30) arranged in the wiring area,
a pixel electrode (15) being arranged closer to the liquid crystal layer (50) than the wiring (4), the pixel electrode (15) being arranged in an opening area surrounded by the wiring area in the plan view (see Figs. 3-5),
a first insulator (11-12) having translucency (paras. [0070, 0073 and 0075]), the first insulator overlapping in the plan view with the wiring (see Figs. 4-10), and being arranged between the base member (10s) and the liquid crystal layer (50),
a second insulator (13) having translucency (para. [0076]), the second insulator overlapping in the plan view with the pixel electrode (15) and being arranged between the base member (10s) and the pixel electrode (15) to be in contact with the first insulator (11-12) (see Figs. 4-10), and having a refractive index higher than a refractive index of the first insulator (see Fig. 7 and para. [0085-0086 and 0108]), and
a light-shielding body (e.g., 3, para. [0049]) overlapping in the plan view with the first insulator, the light-shielding body (3) being arranged between the first insulator (11-12) and the base member (10s) (see Figs. 4-10), and

a surface of the second insulator (13) on a pixel electrode side (e.g., side near 15) is surrounded by the first insulator (11-12) (see annotated Fig. 7 below; upper and/or side surfaces of second insulator 13 are surrounded by first insulator 11-12 as shown in Fig. 7 and in plan view of Figs. 4-5).

    PNG
    media_image1.png
    544
    690
    media_image1.png
    Greyscale


Regarding claim 2, Oikawa discloses a plurality of second insulators (e.g., 13 in each pixel) including the second insulator, wherein


Regarding claim 5, Oikawa discloses wherein the light-shielding body (3) contains silicon (para. [0069]).

Regarding claim 6, Oikawa discloses wherein the wiring (4) and the second insulator (13) are spaced apart from each other (see Figs. 7-10).

Regarding claim 7, Oikawa discloses wherein the light-shielding body (3) is insulated from the wiring (see Figs. 7-10).

Regarding claim 9, Oikawa discloses an electronic apparatus (see Fig. 11), comprising the light transmissive-type liquid crystal display device according to claim 1 (para. [0117]).

Response to Arguments
Applicant’s arguments filed March 29, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Oikawa does not disclose at least “a surface of the second insulator on a pixel electrode side is surrounded by the first insulator,” as amended in claim 1.  However, based on the reasonable interpretation given above, Oikawa discloses the recited limitations.  Therefore, the previous grounds of rejection under 35 U.S.C. 102(a)(1) over Oikawa have been maintained and modified as necessary due to the amendments to the claim.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896